Citation Nr: 0607531	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-12 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from June 1966 to June 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for PTSD.  

The Board remanded the case back to the RO, via the Appeals 
Management Center (AMC) for additional development of the 
record in September 2003.  


FINDING OF FACT

The veteran, who engaged in combat with the enemy during 
service in Vietnam, has a diagnosis of PTSD, medically linked 
to events in service.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, PTSD was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has PTSD as the result of 
stressful experiences during his military service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran asserts that he developed PTSD as a result of 
stressful experiences during service in Vietnam.  

Department regulations require three elements to establish 
service connection for PTSD: medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV), 
and supported by findings on the examination report); 
credible supporting evidence that the claimed inservice 
stressor occurred; and a link, established by medical 
evidence, between the current symptoms and the inservice 
stressor.  38 C.F.R. § 3.304(f) (2005).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005) (emphasis added); see 
38 U.S.C.A. § 1154(b) (West 2002); see also Cohen v. Brown, 
10 Vet. App. 128, 138 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

The veteran's service medical records and service personnel 
records reveal that the veteran engaged in combat with the 
enemy.  In particular, the veteran's DD Form 214 reflects 
that the veteran was awarded the Combat Action Ribbon, which 
establishes his status as a combat veteran.  Therefore, his 
accounts of his in-service stressors are presumed credible.  
See 38 C.F.R. § 3.304(f) (2005).  The veteran reported that 
came under sniper fire and incoming rounds at Red Beach.  On 
at least one occasion, the veteran reported that his camp was 
overrun by Vietcong.  

The Board notes that VA examinations in January 2001 and 
December 2004 show diagnoses of generalized anxiety disorder 
and major depressive disorder; however, PTSD was not 
diagnosed.  Nevertheless, the January 2001 examiner noted 
that the veteran appeared to have some symptoms associated 
with PTSD, albeit mildly.

However, the evidence of record does reveal a current 
diagnosis of PTSD.  Specifically, a January 2001 treatment 
summary from the Vet Center shows a diagnosis of PTSD, and 
indicates that the veteran experienced bombings, sniper fire, 
and ammo dump explosions in service, when located at a camp 
overrun by Vietcong during TET in 1969.  The therapist noted 
that upon return home, the veteran reportedly felt empty and 
nervous and was misunderstood by his family and friends.  The 
veteran also related that it was hard to express his feelings 
and that he felt jumpy and anxious all the time.  Since 
service, the veteran reportedly has had nine different jobs, 
was married in 1970, and divorced in 1999.  He stated that he 
last worked in December 1995.  He has one daughter, with whom 
he states he is very close.  The veteran reported feeling 
empty and confused and having a negative outlook on life.  He 
stated that he just exists from day to day, and that if it 
were not for his daughter, he would not be here at all.  

The therapist noted that the veteran was administered the 
Keane PTSD Scale of the MMPI-2, the Mississippi Scale for 
combat related PTSD, and the Beck Depression Inventory.  He 
scored 43, 126, and 37 respectively on these scales.  The 
therapist stated that the scores in the Keane and Mississippi 
Scales are highly similar with those seen in Vietnam veterans 
diagnosed with PTSD, and that both scores are reflective of a 
moderate to severe level, consistent with the veteran's 
verbal reports in individual sessions.  The therapist found 
the score on the Beck Depression Inventory to be invalid, but 
noted that the veteran has reported suicidal ideation with no 
plan or intent to carry it out.  In sum, the therapist 
concluded that the verbal reports of the veteran and the 
testing results are highly consistent with a diagnosis of 
PTSD, suggestive of moderate to severe level of PTSD symptoms 
at this time.  The therapist stated that this is a level at 
which there is significant interference with several aspects 
of daily functioning (family and social), and interference 
with work activities.  It was noted that the veteran has 
frequent episodes of angry outburst and verbally and physical 
threatening behavior, and that his symptoms seem to have 
increased considerably since 1995.  The therapist found that 
the severity of the veteran's PTSD symptoms were likely to 
continue indefinitely and are likely to cause him increased 
distress and restrict his ability to function even more in 
the future.  He noted that the predominant feature of the 
veteran's situation is PTSD directly related to the combat 
attacks he experienced while in Vietnam.  The Axis I 
diagnosis was PTSD, chronic, moderate to severe, related to 
Vietnam War zone stressors. 

Mental health records from the Vet Center, presumably on 
which the January 2001 summary report was based, were 
obtained and added to the claims file.  These records reflect 
numerous therapy sessions.  On at least one occasion, the 
therapist notes that the veteran presented and reported the 
full range of PTSD symptoms, consistent with the DSM IV 
criteria

In sum, the evidence in this case shows that the veteran 
engaged in combat with the enemy and has a diagnosis of PTSD 
based on his combat experiences, although not all of the 
medical records show a diagnosis of PTSD.  The Board finds 
that the treating Vet Center records appear to be more 
persuasive than the VA examinations. The Board cannot reject 
the opinion of a social worker merely because of his/her 
training.  See Goss v. Brown, 9 Vet. App. 109 (1996) [to 
qualify as an expert, a person need not be licensed to 
practice medicine, but just have special knowledge and skill 
in diagnosing and treating human ailments].  The Court has 
held that nurses, let alone, nurse practitioners, as health 
care professionals, are competent to offer opinions as to the 
etiology of a disability.  See Goss v. Brown, 9 Vet. App. 
109, 114-15 (1996); Williams v. Brown, 4 Vet. App. 270, 273 
(1993).  However, these persons are not competent to opine 
beyond their area of expertise.  See Goss v. Brown, 9 Vet. 
App. 109 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Williams (Willie) v. Brown, 4 Vet. App. 270, 273 
(1993).

In light of the foregoing, the Board finds that, overall, the 
evidence is in relative equipoise, therefore the benefit of 
the doubt as contemplated by 38 U.S.C.A. § 5107 applies in 
this instance.  Service connection for PTSD is warranted.  As 
the evidence presented demonstrates that the criteria to 
establish a claim of entitlement to service connection for 
PTSD have been met, the appeal is granted.

Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  



ORDER

Service connection for PTSD is granted.  


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


